The original opinion was delivered on the 26th day of May, 1937, and the opinion overruling appellant's motion for rehearing is of date the 23d day of June, 1937. Court adjourned for the term on the 25th day of June, 1937. On the 28th day of June (which was after adjournment) appellant lodged with the clerk of the court a request for leave to file a second motion for rehearing, which motion accompanied the request.
It was held in McNeese v. State, 121 Tex.Crim. Rep.,52 S.W.2d 1049, that a second motion for rehearing filed after court had adjourned for the term could not be considered. See, also, Silver v. State, 110 Tex.Crim. Rep.,  8 S.W.2d 144, 9 S.W.2d 358, and Burleson v. State,131 Tex. Crim. 76, 96 S.W.2d 785.
For the reasons appearing in the cases cited appellant's request for leave to file the second motion for rehearing is denied.
Denied.